Electronically Filed
                                                        Supreme Court
                                                        SCWC-XX-XXXXXXX
                                                        29-JUN-2021
                                                        07:52 AM
                                                        Dkt. 11 ODAC



                          SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        U.S. BANK NATIONAL ASSOCIATION AS TRUSTEE FOR THE
     CERTIFICATEHOLDERS CITIGROUP MORTGAGE LOAN TRUST, INC.
    ASSET-BACKED PASS-THROUGH CERTIFICATES SERIES 2007-AHL3,
      Respondent/Plaintiff/Counterclaim Defendant-Appellee,

                                vs.

                 PHYLLIS KEHAULANI DUNCAN CHUN,
     Petitioner/Defendant/Counterclaim Plaintiff-Appellant,

                                and

                  ARROW FINANCIAL SERVICES, LLC,
                 Respondent/Defendant-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-XX-XXXXXXX; CIV. NO. 1CC141002192)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
     (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
and Circuit Judge Nakamoto, assigned in place of Eddins, J., recused)

          Petitioner/defendant-counterclaim plaintiff-appellant
Phyllis Kehaulani Duncan Chun’s application for writ of
certiorari, filed on May 21, 2021, is hereby rejected.
          DATED: Honolulu, Hawai#i, June 29, 2021.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Michael D. Wilson
                                   /s/ Henry T. Nakamoto